
	

113 S196 IS: Assuring Contracting Equity Act of 2013
U.S. Senate
2013-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 196
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2013
			Mr. Udall of New Mexico
			 introduced the following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To assure equity in contracting between the Federal
		  Government and small business concerns, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Assuring Contracting Equity Act of
			 2013.
		2.Federal
			 contracting goals
			(a)Increase in
			 certain goalsSection 15(g)(1) of the Small Business Act (15
			 U.S.C. 644(g)(1)) is amended—
				(1)in the second
			 sentence, by striking not less than 23 percent and inserting
			 not less than 25 percent; and
				(2)by striking
			 not less than 5 percent each place it appears and inserting
			 not less than 10 percent.
				(b)Limitation on
			 number of categories for which a business may qualifySection
			 15(g) of the Small Business Act (15 U.S.C. 644(g)) is amended by adding at the
			 end the following:
				
					(3)(A)In this paragraph, the
				term specified category means small business concerns, small
				business concerns owned and controlled by service-disabled veterans, qualified
				HUBZone small business concerns, small business concerns owned and controlled
				by socially and economically disadvantaged individuals, and small business
				concerns owned and controlled by women.
						(B)Except as provided subparagraph (C),
				a Federal agency may include a business concern in not more than 2 specified
				categories for purposes of determining whether the Federal agency has met the
				Government-wide goals under this subsection for the award of contracts to
				business concerns in specified categories.
						(C)A Federal agency may not include a
				small business concern that is participating in the program under section 8(a)
				in any specified category except the category small business concerns
				owned and controlled by socially and economically disadvantaged
				individuals for purposes of determining whether the Federal agency has
				met the Government-wide goals under this subsection for the award of contracts
				to business concerns in specified
				categories.
						.
			3.Improving
			 transparency to assist small business concernsSection 15(g)(1) of the Small Business Act
			 (15 U.S.C. 644(g)(1)) is amended by inserting after the second sentence the
			 following: For purposes of this subsection, the total value of all prime
			 contract awards for a fiscal year includes the value of each prime contract
			 awarded for the fiscal year, without regard to whether the prime contract was
			 awarded as the result of unrestricted competition or any determination by the
			 Administrator with respect to the potential for a small business concern to
			 perform the prime contract or a subcontract under the prime
			 contract..
		4.Compliance with
			 small business subcontracting goalsThe Administrator of the Small Business
			 Administration shall consult with the heads of other Federal agencies to
			 develop and implement standards for procurement officers to take into
			 consideration the past compliance of potential contractors with small business
			 subcontracting goals when making contract awards.
		
